         Case 1:20-cv-02223-JSR Document 22 Filed 06/03/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


PAUL SZANIAWSKI, Individually and             Case No. 1:20-cv-02223-JSR
On Behalf of All Others Similarly Situated,

                                 Plaintiff,

            v.

WORLD WRESTLING
ENTERTAINMENT, INC., VINCENT K.
McMAHON, GEORGE A. BARRIOS
and MICHELLE D. WILSON,

                             Defendants.


                          NOTICE OF VOLUNTARY DISMISSAL
          Case 1:20-cv-02223-JSR Document 22 Filed 06/03/20 Page 2 of 2



TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

       WHEREAS, no defendant in the above-captioned action Szaniawski v. World Wrestling

Entertainment, Inc. et al., 1:20-cv-02223-JSR, brought before the United States District Court

for the Southern District of New York, has served an answer or motion for summary judgment;

       NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A), plaintiff Paul Szaniawski hereby voluntarily dismisses the above-captioned action,

without prejudice, as to all defendants.

Dated: June 3, 2020                          Respectfully submitted,

                                             POMERANTZ LLP

                                             /s/ Jeremy A. Lieberman
                                             Jeremy A. Lieberman
                                             J. Alexander Hood II
                                             600 Third Avenue, 20th Floor
                                             New York, NY 10016
                                             Telephone: (212) 661-1100
                                             jalieberman@pomlaw.com
                                             ahood@pomlaw.com

                                             POMERANTZ LLP
                                             Patrick V. Dahlstrom
                                             10 South LaSalle Street, Suite 3505
                                             Chicago, Illinois 60603
                                             Telephone: (312) 377-1181
                                             Facsimile: (312) 377-1184
                                             pdahlstrom@pomlaw.com

                                             Counsel for Plaintiff Paul Szaniawski




                                           The clerk is directed to dismiss the case only as to Paul
                                           Szaniawski. The case as a whole should remain open. SO
                                           ORDERED.




                                            Dated: 06/07/2020
                                                1
